COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

         ORDER AND NOTICE OF INTENT TO DISMISS FOR WANT OF PROSECUTION

Appellate case name:        Zsolt Petko and Zsuzsanna Adam v. Carelton Courtyard

Appellate case number:      01-17-00918-CV

Trial court case number:    CV-0077741

Trial court:                County Court at Law No. 2 of Galveston County

       On November 30, 2017, appellants, Zsolt Petko and Zsuzsanna Adam, proceeding
pro se, filed a notice of appeal in the trial court from the final judgment signed on
November 1, 2017, in this real property case. Because the clerk’s record had not been
timely filed due to appellants’ failure to pay for it, the Clerk of this Court’s January 10,
2018 notice warned appellants that, unless they provided evidence of payment for the
$150.00 clerk’s record fee by February 9, 2018, this appeal can be dismissed without
further notice. See TEX. R. APP. P. 37.3(b), 42.3(b). Similarly, because appellants had
also not paid for the reporter’s record fee, the Clerk of this Court’s January 10, 2018
notice warned appellants that, unless they provided evidence of payment for the
reporter’s record fee by February 9, 2018, this Court may require appellants to file their
brief and this Court may decide this appeal without that record. See id. 37.3(c).

       On January 26, 2018, appellants filed a response to the Clerk of this Court stating
that they had already paid in full the “Clerk’s Fee” and “Court Reporter Fee” on
December 14, 2017, and included a receipt of payment of various fees totaling $252.00.
Appellants requested an explanation why they were threatened with “dismissal of our
case if we do not pay more money for the same bill we already paid in full.” However,
according to the county clerk’s website, a Bill of Costs was filed on December 14, 2017,
indicating that the $252.00 that appellants paid on that date included a $40.00 “Clerk
Fee” and $15.00 “Court Reporter Fee” that are part of the standard list of fees due at the
time of filing any civil suit in the county court, but that the $150.00 fee for the “Appeal
Record Fee” for filing the clerk’s record in this case was still due. Thus, on January 29,
2018, the county clerk filed a Second Notice in this Court stating that appellants still owe
the $150.00 fee for filing the Clerk’s Appellate Record.
       Accordingly, appellants are ORDERED to pay the $150.00 clerk’s record fee to
the county clerk and file evidence with the Clerk of this Court of payment or
arrangements to pay those fees within 30 days of the date of this Order or this appeal
may be dismissed without further notice. See TEX. R. APP. P. 5, 37.3(b), 42.3(b), (c).
In addition, appellants are further ORDERED to contact the court reporter, Courtney
Mogford, to request and arrange payment for the reporter’s record fee, or file a response
stating that appellants do not want that record, within 30 days of the date of this Order or
this Court may require appellants to file their brief and this Court may decide this appeal
without that record, provided that the clerk’s record fee has been paid and that record has
been filed. See id. 37.3(c).

       It is so ORDERED.
Judge’s signature: /s/ Laura C. Higley
                    
Date: February 15, 2018